Citation Nr: 0811716	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-34 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from March 1951 to 
December 1952.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In November 2007, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  

In March 2008, a Deputy Vice Chairman at the Board granted 
the veteran's motion to advance the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).


REMAND

Through written argument and testimony, the veteran contends 
that he suffered a right ankle fracture during basic training 
at Fort Leonard Wood, Missouri.  As a result, he wore a cast 
on his right lower extremity for three weeks.  The veteran 
has testified that following the removal of his cast and 
completion of his training at Fort Leonard Wood he was sent 
to Korea.  He stated that while his right ankle bothered him 
a little it was not enough of a problem that he sought 
medical treatment.  The veteran also testified that beginning 
around 1997, he began to experience problems with his right 
ankle and right knee.  

The veteran's service medical records are not associated with 
the claims file; these apparently were lost in the 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Furthermore, a search of morning reports and/or 
sick call reports associated with the veteran's unit during 
his reported training at Fort Leonard Wood did not reveal the 
veteran's name.  Here, the Board notes that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of- the-
doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005)(per curiam) citing O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

A review of the medical evidence of record does reflect 
arthritic changes of the right ankle and right knee based on 
X-ray findings.  A March 2006 statement from R. P. B., D. P. 
M. (hereinafter, "Dr. B"), notes the veteran's reported 
history of sustaining a fracture of the lateral malleolus of 
the right ankle following a jump off a 14-foot wall during 
training at Fort Leonard Wood.  The veteran reported that he 
was placed in a cast for three weeks but that he had not 
received treatment for his right ankle since that time.  Dr. 
B concluded that the veteran's right ankle disability 
consisted of post-traumatic arthritic involvement and 
capsulitis of the affected area.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge: fracturing his right ankle in service, and/or 
being treated for a right ankle fracture in service.  He is 
not competent to provide, however, a diagnosis or etiology 
regarding any current right ankle, or right knee, disability.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Additionally, the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran.  See e.g., Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Furthermore, although 
the lack of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a veteran's lay 
evidence, the lack of such records does not, in and of 
itself, render the lay evidence not credible.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In reviewing the evidence of record, the Board finds 
persuasive that in a July 2003 VA treatment note, almost two 
years before filing his claims for service connection in May 
2005, the veteran reported that he had suffered an ankle 
fracture in service and that he had been placed in a cast.  
Thus, the veteran's recitation of his service medical history 
in July 2003 was not associated with any claim for VA 
compensation benefits.  

The veteran has a current diagnosis of right ankle arthritis.  
The March 2006 statement from Dr. B appears to relate the 
veteran's current right ankle arthritis to his period of 
service.  However, there is a lack of any documented 
complaints or treatment for a right ankle disability for more 
than 40 years.  Furthermore, a March 2006 treatment note from 
Dr. B reflects that his review of an X-ray of the veteran's 
right ankle did confirm some arthritic involvement through 
the right ankle but that he could not see any signs of 
previous fracture.  Otherwise, with respect to the veteran's 
right knee disability which the veteran has claimed could be 
related to his right ankle disability, a December 2001 
private treatment note reflects the veteran's reported 
history of being told that his right leg was longer than his 
left leg.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

In light of the above findings, and as the veteran's claim 
for service connection for a right ankle disability could 
affect his claim for service connection for a right knee 
disability, the Board finds that the veteran should be 
scheduled to undergo a VA orthopedic examination.  Such 
examination should include a well reasoned medical opinion 
addressing the nature and etiology of any diagnosed right 
ankle disability and right knee disability, which is based 
upon consideration of the veteran's documented history and 
assertions through review of the claims file.  Id.  

(The veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of his claims on appeal.  See 38 C.F.R. 
§ 3.655 (2007)).

The Board additionally notes that in a May 2005 statement, 
the veteran reported that other soldiers he had served with 
had witnessed his treatment in service for a right ankle 
fracture.  However, the veteran noted that he did not have 
the soldiers' names.  The Board also notes that a statement 
from the veteran's sister, received by the RO in May 2007, 
documents that the veteran had notified her and/or his family 
that he had broken his ankle while running an obstacle course 
during training.  In light of this remand for the development 
above, the veteran should also be invited to submit a copy of 
the letter he sent to his sister and/or his family, if such 
document is still available, in support of his claims.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the 
agency of original jurisdiction (AOJ) of the responsibility 
to ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, any other development and/or notification action 
deemed warranted under the VCAA should be undertaken prior to 
adjudicating the claims on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter by the AOJ 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
be invited to submit any pertinent 
evidence in his possession, in 
particular, a copy of the correspondence 
he sent to his sister and/or family, if 
such letter is available, that notified 
them that he had fractured his right 
ankle in service.  The AOJ's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period). 

2.  Upon completion of the action above, 
the veteran should be scheduled for a VA 
orthopedic examination.  All necessary 
tests should be conducted.  The examiner 
should review the claims file, including 
a copy of this remand, as well as the 
March 2006 statement and March 2006 
treatment note from Dr. B, as well as the 
December 2001 treatment note.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any diagnosed right 
ankle disability is related to the 
veteran's period of service.  The 
examiner should provide reasons and an 
explanation for any opinion provided.  

The examiner should also opine as to 
whether it is at least as likely as not 
that any right knee disability is related 
to the veteran's period of military 
service.  Furthermore, if the examiner 
has found that the veteran has a right 
ankle disability that is related to 
service, then he or she should also opine 
as to whether any right knee disability 
(a) was caused or (b) aggravated (i.e., 
permanently worsened) by the veteran's 
service-connected right ankle disability.  
If aggravation of any identified 
disability by the service-connected right 
ankle disability is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  The bases for any opinion 
provided should be explained in detail.

3.  After the requested development has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, 
corrective procedures must be 
implemented.

4.  After undertaking any other 
development deemed appropriate, the 
claims on appeal should be re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


